[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT

                         -------------------------------------------
                                      No. 05-10536
                                Non-Argument Calendar
                        --------------------------------------------

                               BIA No. A79-419-913

BIMBOLA MUFLIAT SAUBAN,
a.k.a. Shana Akuffo,

                                                         Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


              ----------------------------------------------------------------
                      Petition for Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------

                                    (May 18, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and BIRCH, Circuit Judges.

PER CURIAM:

      Bimbola Mufliat Sauban, a native and citizen of Nigeria, petitions this court

for review of the order by the Board of Immigration Appeals (“BIA”) affirming
the Immigration Judge’s denial of asylum, denial of withholding of removal, and

denial of relief under the United Nations Convention Against Torture (CAT).1 We

deny her petition.

       Sauban initially sought asylum based on her religion--Christian--because

she feared persecution by a cult that previously had attacked her and had held her

against her will. She claimed that her mother, a government worker, was killed in

1997 in an anti-government riot and that her father was killed in a religious riot in

2000. She claimed that her parents were Christian.

       After her father was killed, her father’s friend, Mr. Gbemsiola, took her and

her brothers to another town in Nigeria, where Mrs. Ikudaisi, who knew Sauban’s

father, allowed Sauban and her brothers to live with her. Ikudaisi died about nine

months later. After Ikudaisi died, Sauban was visited by several persons who

indicated that they were members of a cult that worshiped the spirit of the wind,

that Ikudaisi was a cult leader, and that she had provided Sauban’s name as her

replacement when she died. Sauban declined to join, but cult members later took

her to a shrine, where they commenced a ritual and cut her hair, clothes, wrists,



  1
    Sauban offers no substantive argument about the denial of CAT relief: this claim is abandoned.
See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (petitioner abandons
issue by failing to offer argument on that issue).


                                                2
head, chest, and back. After Sauban still refused to join, she was held captive for

two weeks, but she then escaped and left the country. Sauban fears that the cult

will track her down if she is returned to Nigeria and that the government will not

protect her.

      The IJ initially denied Sauban’s asylum application, but the BIA remanded

for more fact-finding. On remand, Sauban raised a new claim: that her uncle,

Lukuman, would force her to undergo circumcision, or female genital mutilation

(FGM), if she returned to Nigeria. Sauban presented the affidavit of her female

cousin, Rukayat Oyewole, who had lived in the United States but had returned to

Nigeria on vacation and feared that their family would subject both Sauban and

herself to FGM.

      Sauban also offered several reports about the conditions of Nigeria that

showed (1) the existence of Christian-Muslim conflicts in some parts of Nigeria

and (2) that FGM still occurs in parts of Nigeria. Sauban also presented articles

about Nigerian cult activities and deaths resulting from clashes between cult

groups. The IJ again rejected Sauban’s claims, determining that she had not

testified credibly and that her claims were not supported by evidence. The BIA

affirmed.




                                         3
       Sauban argues that the IJ’s adverse credibility determination was based on

speculation, conjecture, and personal opinion; and she argues that she provided

specific, credible, and consistent testimony about her claims of past persecution.

We uphold the IJ’s and the BIA’s decisions.

       We review the BIA’s and IJ’s2 factual determinations--including the IJ’s

credibility determinations--under the substantial evidence test. Forgue v. U.S.

Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Under the highly

deferential substantial evidence test, we must affirm the BIA’s decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (citation omitted). “To reverse the [BIA’s and] IJ’s

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)

(emphasis added). And on credibility determinations, we may not substitute our

judgment for that of the IJ. Forgue, 401 F.3d at 1286.

       An alien may obtain asylum if she is a “refugee”: a person unwilling to

return to her country of nationality “because of persecution or a well-founded fear

of persecution on account of,” among other things, religion or membership in a


  2
   “We review only the [BIA’s] decision, except to the extent it expressly adopts the IJ’s opinion.”
Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). In this case the BIA adopted the IJ’s
decision except for two minor details; so we primarily review the IJ’s analysis as if it were the BIA’s.

                                                   4
particular social group. 8 U.S.C. §§ 1101(a)(42)(A), 1158(a)(1), (b)(1). The

asylum applicant bears the burden of proving statutory “refugee” status with

specific and credible evidence. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284, 1287

(11th Cir. 2001). But an adverse credibility determination alone may be sufficient

to support the denial of asylum relief. See Forgue, 401 F.3d at 1287.

        Substantial evidence supports the IJ’s determination that Sauban did not

testify credibly. Sauban testified that her mother died in 1997 and that her father

died in 2000. But affidavits that Sauban presented from her aunt, Ademola, and

her uncle, Lukuman, indicate that her mother died in 1999 and that her father died

in 1998.3 Also, although Sauban stated that her father died in religious riots,

Lukuman indicated that he had died from illness. Further, Sauban asserted that

her parents were Christian, but documentary evidence showed that they were

buried according to Muslim tradition.4


    3
     Sauban contends that we should discount these documents because they were provided by
Lukuman, who had a motive for providing false information: he wished Sauban to return to Nigeria
to undergo FGM. But, in determining whether substantial evidence supports the IJ’s adverse
credibility decision, we cannot ignore that these documents--which were presented on her behalf--are
inconsistent with Sauban’s testimony about the times and circumstances of Sauban’s parents’ deaths.
   4
       We also note some internal inconsistencies in Sauban’s testimony. While Sauban initially
testified that she did not know how to contact Lukuman, instead communicating with him through
the neighbor, Gbemsiola, Sauban later stated that she had spoken directly to Lukuman and that
Gbemsiola had given her a phone number for Lukuman. Also, Sauban initially indicated that she
did not know who her brothers were living with while she was in a United States detention center,
but she later stated that they were living with a woman named Fawsat.

                                                 5
       Substantial evidence also supports the IJ’s decision to deny Sauban’s claims

for lack of evidence. Sauban presented information about Christian-Muslim

conflict in parts of Nigeria, but the evidence was not clear that Sauban’s father had

died because of his religion. Sauban presented no evidence, apart from her

testimony, corroborating the existence of the wind cult or that the cult members

would harm or kill her because she would not join them. And although Sauban

offered articles about cult-related deaths, the articles showed that these deaths

resulted from clashes between rival cults.

       Further, even though Sauban presented evidence that FGM still occurs in

Nigeria, the evidence does not show that she would have to undergo FGM if she

returned to Nigeria, especially in the light of the situation of her cousin, who had

returned to Nigeria but had avoided undergoing FGM. We also note that Sauban

failed to raise the FGM claim during her initial asylum proceeding.

       In sum, the evidence does not compel us to reverse the IJ’s and the BIA’s

decisions that Sauban’s testimony was not credible or that she established

persecution on account of Sauban’s religion or membership in a particular social

group.5

       PETITION DENIED.




  5
    Because Sauban has failed to establish a claim of asylum on the merits, she necessarily fails to
establish eligibility for withholding of removal. See Forgue, 401 F.3d at 1288 n.4.

                                                 6